          Case 2:19-cv-01308-APG-NJK Document 16 Filed 05/26/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MARIO ALEJANDRO LOPEZ,                                 Case No. 2:19-cv-01308-APG-NJK

 4                       Petitioner,
          v.                                              ORDER
 5 BRIAN E. WILLIAMS, et al.,
                                                          (ECF Nos. 14, 15)
 6                       Respondents.

 7

 8

 9         Petitioner Mario Alejandro Lopez filed a Motion for Leave to File Second Amended

10 Petition. ECF No. 14. The respondents filed a Motion for Court to Suspend and Adjust Briefing

11 Schedule. ECF No. 15. Neither motion was opposed.

12         Lopez initiated this habeas action in July 2019 by filing a pro se petition for writ of

13 habeas corpus. ECF No. 1. The Federal Public Defender was provisionally appointed and

14 counsel entered a notice of appearance the next month. ECF Nos. 4, 6. I entered a scheduling

15 order allowing Lopez to file an amended petition or seek other appropriate relief and giving the

16 respondents 60 days after service of the amended petition to file a response. ECF No. 7. The

17 First Amended Petition (ECF No. 11) was filed February 10, 2020, so a response was due by

18 April 10.

19         One month after filing his first amended petition, Lopez requested leave to file a second

20 amended petition before the statute of limitations expired under the Antiterrorism and Effective

21 Death Penalty Act (AEDPA). The respondents moved to suspend the April 10 response deadline

22 until I determined whether Lopez would proceed on the first or second amended petition and

23 then reset the response deadline.
             Case 2:19-cv-01308-APG-NJK Document 16 Filed 05/26/20 Page 2 of 2



 1           Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, leave to amend is

 2 appropriate here, so I grant leave and adjust the scheduling order accordingly.

 3           I THEREFORE ORDER:

 4           1. Petitioner Mario Alejandro Lopez’s Motion for Leave to File Second Amended Petition

 5              (ECF No. 14) and the respondents’ Motion for Court to Suspend and Adjust Briefing

 6              Schedule (ECF No. 15) are GRANTED nunc pro tunc to March 10, 2020.

 7           2. Lopez has until June 5, 2020 to file his second amended petition.

 8           3. The respondents must respond to the second amended petition, including potentially by

 9              motion to dismiss, within 60 days of service of the second amended petition.

10           All other instructions and deadlines stated in the Scheduling Order (ECF No. 7) remain in

11 effect.

12           Dated: May 26, 2020.
                                                         ________________________________
13                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                     2
